EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edgar Harlan on 25 January 2021.
In the Amendments to the Claims of 12/15/2020:
Withdrawn claims 21-23 and 25 have been cancelled.

	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 15 December 2020 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 2-3, 6-7, 11-12, 14, 17-19, 24, 26 and 27 have been canceled.
2. No new Claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
	Claims 1, 4-5, 8-10, 13, 15-16, 20 and 28-29 are pending in the application after Examiner’s amendment set forth above.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Falcone teaches a method of making hydrogel polymers wherein carboxymethyl cellulose (CMC) is reacted with epoxide functionalized PEG (PEGDE) in the presence of an acid catalyst in a molar ratio of CMC to epoxide groups of 0.8, 35.5 and 1.78. A molar ratio of polysaccharide monomeric units to bifunctional PEG of at least 200 and evaporating water from the solution containing the polysaccharide and PEG are not disclosed. Mensitieri discloses examples wherein KOH is used as a catalyst in the crosslinking of CMC with derivatized PEG.
Perusal of the Table beginning at page 26 of the specification shows that reactions 11, 12 and 16, which have been conducted in the absence of a catalyst, produce hydrogels that absorb large amounts of simulated gastric fluid and water in a 1:8 ratio without dissolution. Hydrogels obtained using a catalyst (reactions 6 and 14) dissolve in the simulated gastric fluid and water in a 1:8 ratio. This result, which produces absorbent materials, is unexpected and is not predictable in view of the cited prior art even though Falcone suggests that the hydrogel can be made under neutral conditions. 
For the above reasons the double patenting rejections of record have also been withdrawn.
Therefore, pending claims 1, 4-5, 8-10, 13, 15-16, 20 and 28-29 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623